Citation Nr: 1513198	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-14 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back/neck condition.


REPRESENTATION

Appellant represented by:	Neil B. Riley, agent


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In April 2014, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

The most probative evidence weighs against a finding that the Veteran's currently diagnosed back disability is related to any aspect of his military service.


CONCLUSION OF LAW

The criteria for service connection for a neck/back condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in an April 2011 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

In January 2013, the Veteran was afforded a VA examination which is adequate to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for a back and neck condition he claims he first sustained following a fall during active duty service.  He contends that he has had back problems since service.

A review of the Veteran's service treatment records does not indicate any complaints, treatment, or diagnoses related to a back or neck condition.  An entrance medical history shows that he checked a box indicating that he had a history of recurrent back pain.  It was noted that he had an infrequent lumbar ache which had only occurred two times.  His July 1966 pre-induction and September 1967 induction examination reports both reflect normal clinical findings for his spine, as well as his head, face, neck and scalp, and no neck or back condition was noted upon entry into service.  In his September 1969 Report of Medical History, the Veteran denied having a history of head injuries or back trouble of any kind.  His September 1969 separation examination report similarly reflects that the Veteran was found to have a normal clinical evaluation for his spine as well as his head, face, neck and scalp.  No back or neck condition was noted on the examination report.

Post-service private and VA treatment records include a February 2003 MRI report of the Veteran's cervical spine which reflects that the Veteran had minimal central bulging annulus at the C3-4 level, as well as mild degenerative disc disease changes with mild-to-moderate spondylosis/bulging annulus at the C5-6 level, as well as the C6-7 level.  A November 2009 x-ray report notes findings of moderate degenerative changes along the lower lumbar spine associated with mild dextroscoliosis.  Further, there was no fracture or subluxation seen.

A December 2009 peripheral nerves contract examination noted the Veteran's statements of falling on the ice during service in 1968 and hurting his shoulder.  He also stated that he has been told that he has a pinched nerve in his neck and his lower vertebrae are fused.  The examination report notes a finding of intervertebral disc syndrome of the cervical spine with ulnar nerve involvement.  The examiner stated that the etiology of the diagnosis was "fall onto shoulder," but provided no further explanation.

A May 2011 private treatment record notes that the Veteran was assessed with chronic musculoskeletal pain arthropathy of multiple joints, as well as chronic low back pain that was slowly increasing.  The private doctor noted the Veteran's reports of having multiple musculoskeletal complaints, experiencing a fall in service, and continued discomfort in the left shoulder, back, neck, hips and knees.  The private doctor stated it was likely the Veteran's joint pain was related to the fall which he took in service.  The private doctor provided no further explanation.

In January 2013, the Veteran was afforded a VA examination for his claimed neck and back condition.  He was diagnosed with multilevel degenerative disc disease, a synovial cyst at L5-S1, and chronic radiculopathy.  The examiner noted the Veteran's reports of slipping on ice and falling onto his left side while in service in 1968.  The Veteran reported that he struck his left side, injuring his left hip and left shoulder.  The Veteran maintained that this fall resulted in later conditions affecting his neck and lower back.  He reported pain and has been treated by his primary care doctor for 28 years.  The Veteran also reported an increase in his pain in the last three years and states that he now has constant pain with radiation to his left hip and leg to his left knee.  The Veteran also asserted that his in-service fall resulted in later conditions affecting his neck.

The VA examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner acknowledged the Veteran's current diagnoses of degenerative disc disease with evidence of chronic radiculopathy resulting in pain.  However, the examiner stated that after a careful review of the Veteran's medical records, there was "a paucity of evidence to connect the service event and his current conditions."  The examiner stated that while the Veteran was evaluated for a shoulder injury in service, there was no documentation in his claims file that the Veteran reported neck or back pain.  Further, the Veteran did not claim any injury to his neck or back at the time of his separation physical.

Also included in the record is a September 2014 functional capacity analysis from a private physical therapist.  In the report, the physical therapist stated that an issue with either the shoulder area or the neck can lead to issues for both if not managed well.  He went on to state that the Veteran's medical reports showed a history of injury to the shoulder and residual complaints with shoulder use.  He stated that altered movement patterns, muscle tightness, weakness of the shoulder complex significantly influences the function of the cervical spine.  A problem in the cervical area years later is conceivable with initial onset of shoulder issues and developed pathology of the cervical area years later.  The physical therapist also stated that a case for lower spine involvement resulting from trauma to the shoulder area is less likely to be associated, but could potentially occur given enough time for other areas to be compromised.

The Board finds the January 2013 VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The examiner addressed the Veteran's assertion as to the origin of the disability (and his report of continued back pain), and provided a detailed rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  

While the Veteran's claims file does contain treatment records which indicate that his neck and back condition may be related to service, none of these additional records provide an adequate opinion relating either the Veteran's neck or back condition to his fall in active duty service.  In particular, both the December 2009 examination report and the May 2011 private doctor's statements appear to simply restate the Veteran's provided history of an in-service fall; neither doctor's statement offer a rationale explaining the etiology opinion that was given.  As such, these conclusory opinions are afforded less probative weight than the January 2013 VA examiner's opinion.  See Bloom v. West, 12 Vet. App. 185 (1999).  


The Board finds that service connection for the Veteran's back disability is not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's back condition arose during active service.  There is also no evidence revealing arthritis of the lumbar spine during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board acknowledges the Veteran's belief that his current neck and back condition is related to his military service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, the Veteran's assertions of continuity of symptoms of neck and back pain that began in service are contradicted by the contemporaneous medical evidence of record, namely the September 1969 separation examination which showed normal clinical findings for the Veteran's spine and neck.  Further, the Veteran's September 1969 Report of Medical History notes that he specifically denied a history of head injury or back trouble of any kind.  As such, the Veteran's statements are afforded little probative weight.
  
In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for a back/neck condition.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a back/neck condition is denied.



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


